Per Chriam,
It appears from the record in this case that “ after hearing ” *413tbe license was refused. The record imports verity, but, even if the stenographer’s certificate that no witnesses were called were part of the record, which it is not, it would neither show nor tend to show that the license was refused without according to the appellant a hearing. It does not necessarily follow that an applicant is entitled to a license as matter of right because no proof is given of the charges contained in a remonstrance. Nor do we think the applicant was justified in so interpreting the remark alleged to have been made by the presiding judge at the hearing. But we will not discuss that question, for the reason that our only rightful source of information as to what took place on the hearing is the record. Affidavits filed in support of an application for rehearing are not part of the record, and the allegations of fact therein contained cannot be received on appeal to impeach the record or to rebut the presumption flowing therefrom, that the court performed its duty by fixing a time at which all applicants, including this appellant, had an opportunity to be heard, and that the license was refused for a legal reason and not arbitrarily. See Quinn’s License, 11 Pa. Superior Ct. 554, and the cases which follow in the same volume.
Order affirmed.